Title: From John Adams to Jonathan Jackson, 17 November 1782
From: Adams, John
To: Jackson, Jonathan


Sir
Paris November 17. 1782

Upon my Arrival here, I found, Mr Jay, in very delicate Health, in the midst of great affairs and without a Clerk. He told me, he had Scarcely Strength to draw up a State of the Negotiation hitherto, but that he must do it, for Congress. I offered him the Assistance which Mr Thaxter could afford him, in Copying, which he accepted.
Mr Jay as well as Dr Franklin and myself, are exceedingly embarrassed by some of our Instructions. The other Gentlemen will Speak for themselves.
No Man has an higher Sense than I have of the obligation of Instructions given by the Principal to a Deputy. it is a Point of Duty to observe them.
A French Minister has only to ascend a Pair of Stairs, to propose a doubt, to offer reasons, to lay open Facts, for the advice or orders of his Master and his Council. A Spanish, Dutch, or English Ambassador, has only to send a Courier, and receive an Answer in a few days. But We are at a vast distance. Dispatches are opened—Vessells are taken, and the difficulties of Communication are innumerable. Facts unknown, when Instructions were given turn up.— whole Systems of Policy appear in a striking Light, which were not Suspected. Yet the Time presses, all Europe waits and We must Act.— In such a Case I know of no other Rule, than to construe Instructions, as We do all other Precepts and Maxims, by Such Limitations, Restrictions and Exceptions as Reason, Necessity & the Nature of Things point out.
When I Speak of this Court, I know not, that any other Minister is included, but that of foreign affairs. A whole System of Policy is now, as glaring as they day, which perhaps, Congress and the People of America, have little suspicion of. The Evidence now results from a large View of all our European Negotiations. The Same Principle, and the Same System has been uniformly pursued, from the Beginning of my Knowledge of our Affairs in Europe in April 1778, to this hour.— It has been pursued in France, in Spain, in Holland, in Russia, and even in England. In substance it has been this, in Assistance afforded Us in Naval Force and in Money, to keep Us from Succumbing and nothing more. To prevent us from ridding ourselves wholly of our Ennemies, and from growing rich and powerfull.— to prevent Us from obtaining Acknowledgments of our Independence, by other foreign Powers, and from acquiring Consideration in Europe, or any Advantage in the Peace, but what is expressly Stipulated in the Treaties.—to deprive Us of the Grand Fishery, the Missisippi River the Western Lands, and to Saddle Us with the Tories. To these Ends, by all I have learned of Mr Dana’s Negotiations in Russia, Mr Jays in Spain, and my own in Holland, it is evident to me, that the Comte de Montmorin, the Marquis de Verac, and the Duke de la Vauguion, have been governed by the Same Instructions vizt. instead of favouring to prevent, if possible, our Success. In Holland I can Speak with Knowledge, and I declare, that he did every Thing in his Power, to prevent me, and that I verily believe he had Instructions so to do, perhaps only from the Minister, untill I had declared to him, that no Advice of his, or the C de Vergennes nor even a Requisition from the King Should restrain me. and when he found that I was a Man not to be managed: that I was determined, and was as good as my Word, and further thought I should Succeed, he fell in with me, in order to give the Air of French Influence to Measures which French Influence never could have accomplished, and which he thought would be carried even if he opposed it. This instance is the stranger, as the Duke is an excellent Character and the Man I wish to meet every where in the Affairs of France and America.
I must go further and Say, that the least Appearance of an independent Spirit in any American Minister, has been uniformly cause enough, to have his Character attacked.— Luckily, Mr Deane out of the Question, every American Minister in Europe, except Dr Franklin, has discovered, a Judgment, a Conscience and a Resolution of his own. and of Consequence every Minister, who has ever been here, has been frowned upon. on the Contrary Dr Franklin who has been plyant and Submissive in every Thing has been constantly cryed up to the Stars without doing any Thing to deserve it.
These Facts may allarm Congress more than they ought.— There is nothing to fear but the Want of Firmness in Congress. French Policy is So subtle, so penetrating and encroaching a Thing, that the only Way to oppose it, is to be steady, patient and determined. Poland and Sweeden, as well as Corsica and Geneva, exhibit horrid Effects of this Policy, because it was yielded to, whereas Switzerland, who never were afraid of France, and were always firm, has found her an excellent Ally for 150 Years. If We are Steadily supported by Congress, We shall go clearly to Windward of them but if Congress wavers and gives Way, the United States will receive a Blow that they will not recover in fifty Years.
The Affair of the Refugees, I think will divide Us, from the English at present, and precisely because the English are encouraged to insist upon a Compensation by this Court. if it depended upon my Vote, I would cut this Knot, at once. I would compensate the Wretches, how little Soever, they deserve it, nay how much soever they deserve the Contrary.— I foresee, We shall be prevented by it, from agreeing with Britain now, and be intrigued into the Measure at last, and that by this Court.
We have nothing to fear, from this Court, but in the particulars abovementioned. The Alliance is too necessary to them, We are too essential to them, for them to violate the Treaties, or to finally disgust and alienate Us.— But they have not known any more than England, the Men with whom they have to do.— a Man and his office was never better united, than Mr Jay and the Commission for Peace. had he been detained in Madrid as I was in Holland, and all left to Dr Franklin as was wished, all would have been lost.— if he is not Supported in Congress, We will both come home together and see, if We cannot have better Luck by Word of Mouth, than We have had by Letter to convince our Countrymen. The Thanks of Congress, in sound Policy and in perfect Justice ought to be given to Mr Jay for his Able and faithfull Execution of his Trust both in Spain and for Peace.

When We see the French intriguing with the English against Us, We have no Way to oppose it, but by Reasoning with the English to shew that they are intended to be the Dupes. inclosed are a few broken Minutes of Conversations, which were much more extended and particular, than they appear upon Paper. I submit them to your Discretion.
I am amazed to see New Hampshire and Rhode Island and Delaware, where I find them sometimes in the Yeas and Nays. These Gentlemen and their States mean well but are deceived.
With great Esteem, I am, dear sir, your humble sert
J. Adams

